United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                                   July 24, 2007

                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                       No. 06-10830
                                     Summary Calendar


                                    SONYA L. CHAPMAN,

                                                                    Plaintiff-Appellant,

                                            VERSUS


                               EXXON MOBIL CORPORATION,
                                                                    Defendant-Appellee.



               Appeal from the United States District Court
                for the Northern District of Texas, Dallas
                                     (3:05-CV-1808-R)
Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       Appellant Sonya Chapman appeals the district court’s order

dismissing        her     complaint.         The     district       court      adopted       the

magistrate’s recommendation and dismissed Chapman’s complaint for

want of prosecution pursuant to Rule 41(b) and, in the alternative,

because the complaint was legally frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).

       This Court applies an abuse of discretion standard of review

to a dismissal for want of prosecution or for failure to obey a


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
court order for. Larson v. Scott, 157 F.3d 1030, 1032 (5th Cir.

1998). Furthermore, “[w]e review a determination that a case is

frivolous   under   §   1915(e)(2)(B)(i)   for   abuse   of   discretion.”

Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir. 2002).

     We agree with the magistrate’s report that Chapman has been

given ample opportunity to comply with the court’s orders and that,

given her representations, her complaint is untimely and frivolous

as a matter of law. See Gartrell v. Gaylor, 981 F.2d 254, 256 (5th

Cir. 1993). Therefore, we find no abuse of discretion and affirm

for the reasons stated in the report adopted by the district court.

AFFIRMED.




                                   2